LatimeR, Judge
(concurring in the result) :
I concur in the result.
It is clear to me that the law officer was led into believing defense counsel was objecting to the admission of the real evidence secured through the search and seizure because the accused was not advised of his rights under Article 31 of the Code, 10 USC § 831. I do not understand the law to be that when a search, as here, was conducted incidental to apprehension and under orders of the commanding officer, it becomes illegal because of failure to warn. On that aspect of the objection the law officer ruled correctly but his error was in failing to segregate the admissible from the inadmissible testimony and in permitting the Government to show ownership of the clothes and the time they were worn by accused’s admission made prior to being warned of his rights. Had defense counsel stated his objection clearly and properly, however, it is reasonably conceivable that the questioned evidence would not have been admitted.
In spite of the dubious nature of the objection interposed, I am not inclined to rely on the doctrine of waiver, for the colloquy between the counsel and the law officer should have alerted the latter to the inadmissible statements. The real difficulty I encounter in joining in a reversal is that the evidence obtained in violation of Article 31 was *582cumulative and so insignificant in the light of other compelling evidence of record, including a voluntary and complete confession by the accused after he was fully warned and several days after the seizure, that prejudice is nonexistent and reversal is not required. See Article 59, Uniform Code of Military Justice, 10 USC § 859. However, in view of the rule previously made firm by my associates that the use of any evidence obtained in clear violation of Article 31 requires a reversal, I have no purposeful alternative other than to apply that law. Therefore, I merely record my views and join in the disposition.